DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method comprising:
forming a dummy gate and an adjacent structure, the dummy gate including a first portion having vertical sidewalls and a footing portion wherein the sidewalls widen outwards;
using a directional etch, removing some but not all of the dummy gate to form a trench, wherein the footing portion of the dummy gate remains and protects the adjacent structure; and
forming a gate electrode in the trench.

Claim 18 recites a device comprising:
a fin extending upwards from a substrate;
an isolation material formed over the fin;
a gate, including a gate dielectric, within a trench in the isolation material, the gate extending over a top and sidewalls of the fin; and
a polysilicon material extending along a bottom portion of the trench, the polysilicon material being interjacent the gate dielectric and the substrate in a direction perpendicular to the major surface of the substrate.


A search of other, relevant references does not show Applicant’s invention to anticipated or obvious. Claims 2-9, 19 and 20 depend on either Claim 1 or 18 and are allowable for at least the reasons above. 

Claim 10 recites a method comprising:
forming a fin extending from a semiconductor substrate;
depositing over the fin a dummy gate material;
patterning the dummy gate material to form a dummy gate extending over a top of the fin and along sidewalls of the fin;
depositing a spacer material on the dummy gate and patterning the spacer material to form spacers on respective sidewalls of the dummy gate;
using the dummy gate and spacers as a mask, etching portions of the fin to form fin recesses; filling respective fin recesses with source / drain regions;
depositing a dielectric layer to surround the dummy gate, the source / drain regions, and the fin; isotropically etching the dummy gate to remove a top portion of the dummy gate and to leave a bottom portion of the dummy gate;

forming on the remnant portion of the dummy gate a metal gate electrode.

Though the references of record describe some of the structure and/or some of the methods claimed by Applicant, they do not disclose, or suggest, the method and sequence of Claim 10. A search of other, relevant references does not show Applicant’s method to be obvious or anticipated. Claims 11- 17 depend on Claim 10 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818